644 S.E.2d 557 (2007)
STATE of North Carolina
v.
James Allen MEAD.
No. 110P07.
Supreme Court of North Carolina.
March 8, 2007.
James Allen Mead, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Jerry Wilson, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 27th day of February 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Avery County:
"Denied by order of the Court in Conference this the 8th day of March 2007."